Citation Nr: 0902375	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  05-36 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected left hemilaminectomy with 
degenerative disc disease and bilateral hip pain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected cardiomegaly with non-
cardiac chest pain.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected diverticular disease, 
sigmoid colon.  	


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had active service from December 1999 to April 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating action of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In the December 2008 Informal Hearing Presentation, the 
veteran's representative referred to claims of service 
connection for nevus removal and cervical strain which are 
apparently still awaiting a decision.  Those issues are not 
before the Board and are referred to the RO for appropriate 
action.  

The issues of entitlement to initial increased ratings for 
cardiomegaly with non-cardiac chest pain and diverticular 
disease, sigmoid colon are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's lumbosacral disability is primarily manifested 
by forward flexion of the thoracolumbar spine of 45 degrees, 
with no evidence of ankylosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial disability evaluation greater 
than 40 percent for a lumbosacral injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5237 and 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and VA examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).


In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The veteran bears the burden of demonstrating any 
prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of April 7, 2004, the day following separation 
from service, and a 40 percent rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the veteran what was necessary to 
substantiate his claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 891.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records, afforded the veteran 
examinations in June 2004 and November 2005, obtained medical 
opinions as to the etiology of disabilities, and assisted the 
veteran in obtaining evidence.  Based on the foregoing, all 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file, and the veteran has not contended otherwise. 
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Law and Regulations

The veteran maintains that he is entitled to an initial 
disability rating greater than 40 percent for his service-
connected left hemilaminectomy with degenerative disc disease 
and bilateral hip pain.  In that regard, disability 
evaluations are determined by the application of a schedule 
of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  
38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 50 percent evaluation is appropriate for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine.  Note (1) requires an 
evaluation of any associated objective neurological 
abnormalities, including, but not limited to, bowel, or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (5) indicates that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  For purposes of evaluations under DC 5243, Note (1) 
states that an incapacitating episode is a period of acute 
signs and symptoms due to interverbral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, DC 5243.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  
38 C.F.R. § 4.71a, DC 5235-43, Note (2).

Assignment of a particular DC is completely dependent on the 
facts of a particular case and one DC may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532 
(1993).  As such, any change in DC by a VA adjudicator must, 
however, be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  

Discussion

In the November 2004 rating decision, the RO granted service 
connection and assigned an initial 40 percent evaluation for 
left hemilaminectomy with degenerative disc disease and 
bilateral hip pain, effective from April 7, 2004.  In 
granting service connection, the RO noted the veteran's in-
service injury of a herniated disc, which resulted in a left 
hemilaminectomy.  In addition, the RO also noted the 
veteran's service treatment records (STRs) indicated a 
history of associated bilateral hip pain with degenerative 
disc disease.  


The veteran's back disability is currently rated under 38 
C.F.R. § 4.71a, DC 5243, the diagnostic code for 
intervertebral disc syndrome based on incapacitating 
episodes.  As indicated above, assignment of a particular DC 
is completely dependent on the facts of a particular case and 
one DC may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In this 
regard, while the Board notes the evidence of record shows 
the veteran has degenerative disc disease, the evidence does 
not demonstrate that he suffers from incapacitating episodes.  
As such, the Board finds that the veteran is more 
appropriately under DC 5237, the DC for lumbar injury.  Thus, 
in determining whether the next higher 50 percent rating is 
warranted, the pertinent evidence of record has been reviewed 
and a discussion of such evidence follows.  

The veteran underwent a VA examination in June 2004.  At the 
time of the examination, he reported that when he was working 
on a ship in 2003, he experienced pain in his lower back.  As 
a result of the pain and after medical consultations, the 
veteran stated that he had lower back surgery within three 
months, specifically a left hemilaminectomy.  He indicated 
that he did not have a prior history of back problems before 
he entered service.  The veteran did not report bladder 
incontinence.  He stated he has difficulty with his daily 
activities due to the pain in his lower back which radiates 
to the buttocks and the left leg.  He indicated experiencing 
difficulty bending and lifting.  He reported that he was not 
currently employed.    

On physical examination, the veteran's lumbosacral spine 
revealed normal lumbar lordosis.  The veteran had good 
posture and walked without an assistive device or a brace.  
He had a small surgical scar due to the lumbar spine surgery.  
There was no evidence of spasms, atrophy, or scoliosis.  On 
range of motion, the veteran extended 20 degrees with pain, 
flexion was 40 degrees with pain, right and left lateral 
flexion were 20 degrees, and rotation was 20 degrees.  There 
was evidence of incoordination.  The was no evidence of 
weakness, fatigability, or functional loss due to subjective 
complaints of pain.  Repetitive use did not produce any pain 
and there was no evidence of instability.  On neurological 
examination, the veteran's lower limbs were negative for 
neurological deficiency, bilaterally.  His straight leg 
raising test was 45 degrees on either side and his Lasegue 
test was negative.  Regarding the veteran's right hip, the 
examination revealed that it was normally aligned without 
deformity or swelling.  He had full range of motion without 
any pain.  

The examiner diagnosed the veteran with chronic lower back 
pain and pain of the right hip, post-status hemilaminectomy, 
without any neurological findings.  He noted that the 
veteran's X-rays of the lumbosacral spine were essentially 
normal. 

The veteran underwent a second VA examination in November 
2005.  At the time of the examination, he reported that he 
was service-connected for his back and hips and that he was 
not presently employed.  The veteran stated that he has 
constant pain in his lower back, occasional aching of the 
legs, and difficulty bending and lifting.  He further 
contended that his daily activities are limited; however, he 
did not indicate a history of an acute episode or 
excruciating back pain in the past 12 months.       

On physical examination, the veteran's lumbosacral spine 
revealed normal lumbar lordosis.  The veteran had good 
posture and walked without an assistive device or a brace.  
The veteran had a small surgical scar due to the lumbar spine 
surgery.  He had good muscle tone and was without spasms.  
The veteran did not have scoliosis.  On range of motion, the 
veteran extended 20 degrees, complaining of pain at the end 
of motion, flexion was 45 degrees with pain at the end of 
motion, right and left lateral flexion were 20 degrees, and 
rotation was 20 degrees.  There was no evidence of 
incoordination, weakness, or fatigability.  The was no 
evidence of functional loss due to subjective complaints of 
pain.  On neurological examination, the veteran's lower legs 
were equal in length and negative for neurological 
deficiency.  The veteran's sensation to pinprick and light 
touch of the legs were normal.  His straight leg raising test 
was 50 degrees on either side with some back pain and his 
Lasegue test was negative.  Regarding the veteran's hips, 
both were symmetrical.  He complained of pain in the 
trochanteric area.  On range of motion bilaterally, flexion 
revealed 95 degrees, extension was 5 degrees, abduction was 
30 degrees, adduction was 20 degrees, internal rotation was 
25 degrees, and external rotation was 35 degrees.  He did not 
complain of pain during hip motion.


The examiner diagnosed the veteran with chronic lumbar strain 
and minimal degenerative changes post-status hemilaminectomy.  
He noted that the veteran's X-rays of the lumbosacral spine 
were essentially normal with mild disc degeneration.  The 
veteran had normal bilateral hip joints.  The examiner opined 
that there is no additional loss of motion due to pain, 
fatigue, weakness, or lack of endurance on repetitive use of 
the hips.  He further opined that there is addition loss of 
motion or joint function of the lower back due to pain on 
repetitive use; specifically, the additional loss is 
approximately 10 degrees of forward flexion.       

Given the evidence of record, the Board finds that there is 
no support for an initial disability rating in excess of 40 
percent for the veteran's service-connected left 
hemilaminectomy with degenerative disc disease and bilateral 
hip pain under DC 5237.  Regarding both the June 2004 and 
November 2005 VA examinations, the veteran does not warrant 
an increase in rating because there is no evidence of 
ankylosis and to warrant an increased rating, unfavorable 
ankylosis of the entire thoracolumbar spine must be shown. 

In reaching the aforementioned conclusion, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the veteran's 
disability is essentially manifested by pain.  Although the 
veteran has shown pain on motion, the Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected left hemilaminectomy with degenerative disc 
disease and bilateral hip pain are, however, already 
contemplated by the 40 percent rating for his back 
disability.  

In the present case, the Board acknowledges that the November 
2005 VA examiner stated that, there is additional loss of 
motion or joint function of the lower back due to pain on 
repetitive use, the additional loss is about another 10 
degrees of forward flexion.  However, the Board also notes 
that there was no evidence of incoordination, weakness, 
fatigability, or functional loss due to subjective complaints 
of pain during the aforementioned examination.  Moreover, on 
range of motion, the veteran's extension was 20 degrees, 
flexion was 45 degrees, right and left lateral flexion were 
20 degrees, and rotation was 20 degrees.  There is no 
evidence of unfavorable ankylosis of the thoracolumbar spine, 
much less evidence of ankylosis of the entire thoracolumbar 
spine.  As noted above, the only way to obtain a disability 
rating in excess of 40 percent under DC 5237 is to have 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, DC 5237.  

Again, disorders of the spine may be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  
38 C.F.R. § 4.71a.  In this regard, the Board notes that the 
veteran has been diagnosed with degenerative disc disease, 
thus a discussion of an evaluation rating increase under DC 
5243 is necessary.  
  
As noted above, under DC 5243, a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  The Board acknowledges that the evidence 
demonstrates that the veteran is not currently employed.  
However, as indicated above, Note (1) of DC 5243 holds that 
an incapacitating episode is a period of acute signs and 
symptoms due to interverbral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5243.  In the present case, the medical 
evidence of record does not demonstrate that the veteran was 
prescribed bed rest by a physician due to his lumbosacral 
service-connected disability.  Therefore, given the evidence 
of record, the veteran does not warrant a 60 percent 
disability evaluation under DC 5243. 

In the December 2008 Informal Hearing, the veteran's 
representative argued that in evaluating the veteran's back 
disability, separate ratings be assigned for pain produced by 
nerve impingement in his hips and possibly his testicle.  In 
the rating action on appeal, service connection was granted 
and a separate noncompensable rating assigned for status-post 
left hematocelectomy and left hydrocelectomy with current 
left hydrocele and history of cyst right testicle.  The 
veteran has not appealed that determination.  The disability 
discussed herein contemplates bilateral hip pain and all of 
the manifestations of the condition have been rated.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  
    
ORDER

Entitlement to an initial disability rating in excess of 40 
percent for service-connected left hemilaminectomy with 
degenerative disc disease and bilateral hip pain is denied.   


REMAND

The veteran maintains that he is entitled to initial 
disability ratings greater than 10 percent for the service-
connected cardiomegaly and diverticular disease.  

The June 2004 VA examination is inadequate for rating 
purposes because it does not include sufficient findings 
regarding either condition.  The veteran's representative 
argues that the diverticular disease is more appropriately 
rated under Diagnostic Code 7327.  Thus, further examination 
is necessary on remand.  38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for appropriate 
VA examinations to determine the current 
nature of the service-connected 
cardiomegaly with non-cardiac chest pain 
and diverticular disease, sigmoid colon.  

The claims file and a separate copy of 
this remand must be made available to and 
pertinent documents therein reviewed by 
the examiner(s) in conjunction with the 
examination.  Any indicated special tests 
and studies should be conducted.  The 
examiner(s) must provide a detailed 
description of the etiology and symptoms 
associated with the veteran's service-
connected disabilities.  

With respect to cardiomegaly with non-
cardiac chest pain, the examiner must 
provide a measurement of metabolic 
equivalents (METs), and should describe 
the extent to which the disability is 
productive of dyspnea, fatigue, angina, 
dizziness, or syncope; and whether there 
is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram or X-ray.  
			
With respect to diverticular disease, 
sigmoid colon, the examiner should 
indicate whether the predominant 
disability picture is as irritable colon 
syndrome, peritoneal adhesions, or 
ulcerative colitis and should describe 
the extent to which the disability is 
productive of: 

(irritable colon syndrome) frequent 
episodes of bowel disturbances with 
abdominal distress, diarrhea, 
constipation, abdominal distress; and/or 
(peritoneal adhesions) pulling pain on 
attempting to work or aggravated by 
movements of the body, or with occasional 
episodes of colic pain, nausea, 
constipation, perhaps alternative with 
diarrhea, or abdominal distension, 
partial obstruction manifested by delayed 
motility of barium meal and less frequent 
and less prolonged episodes of pain, 
definite partial obstruction shown by X-
ray, with frequent and prolonged episodes 
of severe colic distension, nausea or 
vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or 
operation with drainage; and/or 
(ulcerative colitis) exacerbations, 
frequency of attacks, malnutrition, 
anemia, and general debility, or with 
serious complications such as liver 
abscess.

2.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
and pursue any development required by 
the record at hand, including further 
medical examination.  In particular, 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
implement corrective procedures.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above to include further VA 
examinations, readjudicate the veteran's 
claims.  If any benefit requested on 
appeal remains denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative and 
allow them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


